—Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered September 10, 1999, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of 6 years to life, unanimously affirmed.
After a thorough inquiry, the court properly exercised its discretion in denying defendant’s motion to withdraw his guilty plea (see, People v Frederick, 45 NY2d 520). The record reveals that the plea was made knowingly, intelligently, and voluntarily. Defendant’s contentions in support of his motion to withdraw the plea were clearly refuted by the plea allocution record.
Since defendant failed to challenge the propriety of his second felony offender adjudication on the ground now asserted, his claim is unpreserved for appellate review (People v Smith, 73 NY2d 961). “A sufficiently specific motion might [have] provid [ed] the opportunity for cure” (People v Gray, 86 NY2d 10, 20) by alerting the People to the necessity of obtaining the accusatory instrument upon which defendant was convicted in Connecticut, for the purpose of equivalency analysis pursuant to People v Muniz (74 NY2d 464), and we decline to review this unpreserved claim in the interest of justice. Concur — Nardelli, J. P., Tom, Mazzarelli, Saxe and Friedman, JJ.